ORDER
This is a petition for supersedeas. Husband and Wife were divorced on March 18, 1985. Husband has appealed several *575issues, including the alimony issue. Husband’s appeal is currently pending in this.Court.
On June 14, 1985, Husband filed a petition in the Family Court, alleging he was entitled to reduce Wife’s alimony payments because of changed circumstances. The Family Court granted Husband’s petition, and Wife has appealed. Wife now petitions this Court for supersedeas.
Because alimony was an issue on appeal from the divorce decree, this Court had exclusive jurisdiction over the alimony issue, and the Family Court was without jurisdiction to change the amount of alimony during the pendency of the appeal. S. Ct. R. 18, § 3. If Husband desired to have the lower court change its order, he should have petitioned this Court to remand the alimony issue under Supreme Court Rule 18, Section 3C.
The Family Court order on changed circumstances is void. Wife’s appeal is therefore dismissed, and her petition for supersedeas is necessarily denied.